Citation Nr: 0202880	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have resulted from a VA hospitalization 
in February 1979.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her Mother


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1976.  

This matter arises from a June 1995 rating action prepared by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas regional office (RO).  An appeal with respect to 
this decision was perfected in November 1995.  A hearing at 
which the veteran and her mother testified was conducted at 
the RO in June 1997, after which the case was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  In 
March 1998, the Board denied the veteran's appeal.  

The veteran appealed the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In November 1998, 
pursuant to a Joint Motion for Remand submitted by the Office 
of the General Counsel on behalf of the Secretary of VA and 
the veteran's representative, the Court ordered that the 
Board's decision be vacated and the case returned to the 
Board for compliance with the instructions set forth in the 
Joint Motion.  In October 1999, the Board obtained additional 
evidence in connection with this appeal, and forwarded a copy 
of that evidence to the veteran's representative.  In 
November 1999, the veteran's representative submitted 
additional written argument on behalf of the veteran, and the 
case was returned to the undersigned for her consideration.  
In February 2000, the Board again denied the veteran's claim, 
which decision she again appealed to the Court.  

In June 2001, pursuant to another Joint Motion for Remand, 
the Court issued an order vacating the Board's decision.  The 
case was then returned to the Board, and in October 2001, the 
Board wrote to the veteran's representative and gave him 90 
days within which to provide any additional evidence or 
argument in support of the veteran's appeal.  In January 
2002, the Board received additional written argument from the 
veteran's representative, after which the case was forwarded 
to the undersigned for consideration.  

In addition to the foregoing, the Board notes that a 
statement received at the RO in October 1995 could be 
construed as an attempt to reopen the veteran's previously 
denied claim for service connection for a psychiatric 
disorder.  If that is her desire, the Board observes that it 
does not appear that all of the veteran's in-service 
psychiatric treatment records have been associated with the 
file, and in the event the veteran was attempting to reopen 
her claim, attempts to obtain those records would be 
appropriate.  Nevertheless, no such claim has been developed 
on appeal and, therefore, this issue is not properly before 
the Board at this time.  Accordingly, the matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  For purposes of this appeal, the Board accepts as true 
the veteran's allegation that she was raped during a VA 
hospitalization in February 1979.  

3.  For purposes of this appeal, the Board considers the 
February 1979 rape to have occurred as a result of VA 
hospitalization, as the term "hospitalization" is defined 
for purposes of awarding benefits pursuant to 38 U.S.C.A. 
§ 1151.  

4.  The veteran did not incur additional disability as a 
result of a February 1979 rape during a VA hospitalization.  


CONCLUSION OF LAW

The criteria by which compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from a VA hospitalization in 
February 1979 are not met.  38 U.S.C.A. §§ 1151, 5003, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.358, 3.800 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of her claim under these rules insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran.  In this regard, the veteran already has been 
notified through the statement of the case and supplemental 
statement of the case as to the law and regulations governing 
entitlement to the benefits she seeks.  These documents, and 
correspondence directly from the Board also have served to 
inform the veteran of the evidence considered in connection 
with her claim.  Moreover, it appears that the RO has 
obtained those records that may be relevant to the veteran's 
claim, and she has not pointed to any particular evidence 
that is missing and should be obtained.  Further, she has 
been examined for VA purposes in connection with her claim, 
and an opinion from an independent medical expert has also 
been obtained in connection with her appeal.  Although the 
veteran's representative has argued that the passage of the 
VCAA requires the Board to either allow the claimed benefit, 
or Remand the case to the RO for compliance with the VCAA, he 
has not stated with any particularity where compliance with 
the VCAA has not been met, or why an allowance is otherwise 
required.  Under these circumstances, it may be concluded 
that VA's obligation to obtain any other records or undertake 
additional development regarding this matter has been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding her appeal without first affording the RO an 
opportunity to consider the claim anew in light of the VCAA 
and its implementing regulations.  A remand for the RO to 
consider this law would serve no useful purpose, but would 
only delay resolution of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran in this case contends that she is entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, because of her rape during a February 1979 VA 
hospitalization.  

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims), in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Given the nature of the veteran's contentions, initial 
consideration must be given to the question of whether a rape 
may be considered to have actually occurred as she maintains.  
Contemporaneous records from the hospitalization in question 
document that the veteran reported to VA hospital authorities 
she was raped, and a physical examination of her at the time 
confirmed her recent intercourse.  The evidence also shows 
that police authorities were brought into the case, but the 
record does not make clear whether any formal investigation 
was launched, and no conclusions from any such investigation 
are documented.  Since no specific conclusions regarding this 
incident have been obtained from independent sources, it is 
left to the Board as a finder of fact to determine whether 
the veteran may be considered to have been raped during her 
hospitalization upon consideration of all pertinent evidence.  

Clearly, a matter as serious as rape is not one to be taken 
lightly.  The Board notes, however, that prior to the 
hospitalization in question, the veteran was described as 
having problems with her sexual adjustment and she admitted 
to prior casual sexual encounters.  The record also shows 
that the veteran has not given a consistent account over the 
years concerning the circumstances of this incident.  This 
raises some question as to whether the assault the veteran 
describes took place.  In view of this, the Board hesitates 
to fully endorse her allegations, but in order to afford the 
veteran the benefit of every doubt, for purposes of this 
appeal we will proceed with our analysis as if a rape had 
occurred.  

Having concluded for purposes of this appeal that a rape 
occurred, the Board will next consider the requirement set 
out in the June 2001 Joint Motion and Order to consider the 
applicability of VA General Counsel Precedent Opinion 7-97 to 
this case.  VAOPGCPREC 7-97.  In that precedent opinion, the 
question was addressed as to whether 38 U.S.C.A. § 1151 
applies to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment.  In 
that opinion, it was held that compensation was not limited 
to injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
As an example, it was explained that an injury caused by a 
fall may be considered a result of hospitalization where the 
conditions or incidents of hospitalization caused or 
contributed to the fall or the severity of the injury.  
Further, it was explained that in individual cases, the 
question whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the fact 
finder upon consideration of all pertinent circumstances.  In 
this regard, however, it also was suggested that when, for 
example, the cause of a fall during VA hospitalization cannot 
be determined, the benefit of the doubt doctrine in 
38 U.S.C.A. § 5107 may militate in favor of a conclusion that 
the fall was attributable to the circumstances or conditions 
of hospitalization.  

As already stated, the Board is accepting for purposes of 
this appeal that the veteran was raped during her 1979 VA 
hospitalization.  Since a hospital environment is one in 
which there is a reasonable expectation of greater security 
than in most other environments, the Board will also presume 
for purposes of this appeal, that the rape occurred as a 
result of risks created by the circumstances of that 
hospitalization.  Thus, proceeding on the assumption in this 
case that the veteran was raped, and that this rape occurred 
as a result of VA hospitalization as that is defined for 
purposes of awarding benefits pursuant to 38 U.S.C.A. § 1151, 
what remains necessary in this case to award the benefit the 
veteran seeks is a showing that she sustained additional 
disability as a result of this rape.  

The Board next turns to a review of the relevant medical 
evidence in this case.  Chronologically, these show that the 
earliest dated psychiatric records are from April 1977.  At 
the time the veteran underwent a psychological evaluation 
having been referred from an outpatient care giver who was 
evidently treating the veteran for problems arising from 
drinking and depression.  The psychologic testing results 
were interpreted as consistent with individuals who had a 
poor family adjustment and problems centering around sexual 
adjustments.  

The veteran's first VA psychiatric hospitalization took place 
between March and April 1978.  Information obtained at that 
time revealed that the veteran had been born with a cleft 
palate which resulted in social alienation and a feeling of 
inferiority during her childhood.  She apparently began 
drinking alcohol during her military service, then stopped 
this activity in December 1977 when she attended Alcoholics 
Anonymous.  At about this time, the veteran apparently began 
hearing condemnatory voices and experiencing delusions of 
affiliation with various people in her past, although the 
immediate reasons for her hospitalization were feelings of 
depression with thoughts of suicide.  While hospitalized, the 
veteran's affect apparently improved rapidly and she showed 
no evidence of suicidal ideation.  Nevertheless, she was 
considered to express great dependence on others to make 
decisions for her when confronted with life's situations, and 
although she had developed greater insight into this problem, 
she had not yet managed to maintain herself independently.  
In addition, testing reportedly revealed that the veteran had 
difficulties with chronic non-assertiveness and trouble 
developing trusting relationships.  Her discharge diagnosis 
was passive-dependent personality with ethanol abuse and 
suicidal gesture.  

The veteran's next VA hospitalization occurred between mid-
April 1978 and May 1978.  The veteran was brought to the 
hospital by her parents after they observed her running 
around at home with knives, in what was interpreted as 
attention seeking behavior.  Although the veteran was 
described in these records as having a clear sensorium, her 
affect was described as immature, and her speech had a 
whining tone.  She was further described as moping around the 
ward without much talking during her hospital course and 
exhibiting a negative attitude toward suggestions.  She 
evidently continually abused privileges by coming in too late 
from her privilege hours, and it was also noted that the 
veteran considered herself to have become engaged to marry a 
former patient during this hospitalization.  This occurred 
"via correspondence through the bars on the porch on the 
Ward."  She was discharged after hospital staff observed her 
to get into the car of the "ex-patient fiancée" and drive 
away.  The discharge diagnosis was immature personality with 
passive dependent traits.  

The veteran was next hospitalized between August and 
September 1978.  At the time of that admission the veteran 
complained of hearing voices and doing things she could not 
remember.  She also reported that she had gotten married 
since her last admission, but that she was seeking an 
annulment.  On admission, the veteran's associations were 
described as loose, her speech was pressured, and it had a 
nasal tone to it.  She also displayed an agitated motor 
behavior and complained of auditory hallucinations.  During 
this hospitalization, it was documented that the veteran's 
behavior required that she be restrained for a period of time 
and that she was treated with milieu, individual and 
occupational therapy, as well as by medications.  The 
hospital summary reflects that there was a gradual resolution 
of the veteran's psychiatric episode, and as she apparently 
did well on a seven day leave home and at her place of 
employment, she was discharged.  The pertinent diagnoses were 
immature personality with passive dependent traits and acute 
psychotic episode.  

The veteran was hospitalized again from November 3 to 
November 9, 1978.  At that time, she was complaining of 
paralysis of her hands, which was apparently an effect of the 
medication she had been taking in excess of the prescribed 
dose.  At the time of her admission, the veteran was 
described as poorly groomed, very rigid, and staring during 
the interview with constant eye contact.  As her medication 
was adjusted, however, she regained full and unhampered use 
of her hands, and she was discharged in less than a week.  

The veteran was next hospitalized in February 1979, and it 
was during this hospitalization that the veteran contends she 
was raped.  Her chief complaints on this admission were 
insomnia, as well as crying episodes.  She also demonstrated 
what was described as various hysterical neurotic tendencies, 
and she complained of free floating anxiety and vague 
feelings of fear.  

An examination of the progress notes made during this 
hospitalization shows that on admission to the hospital the 
veteran's mother, who was present at her admission, indicated 
that the veteran had been going to a mental health clinic 
daily, but had gotten much worse the previous day.  She had 
irrelevant speech the night before, fear of her neighbors and 
a poor memory for recent events.  She had also admitted to 
hallucinations.  The diagnosis by the admitting physician was 
organic brain syndrome with "psych" and schizophrenia.

The next morning, at 6 a.m., the veteran told a nurse that 
the previous night, just before lights out a man came into 
her room and raped her.  Various statements were obtained by 
hospital staff in connection with this incident, and in the 
afternoon, following her medical evaluation, the veteran was 
transferred to another building.  At that time, her 
conversation was described as irrelevant, broke, loose and 
tangential.  Her affect was markedly flat and she had some 
difficulty performing simple requests.  Her condition was 
described as "acutely psychotic."  She was also hostile at 
times during the evening, using foul language, and following 
a male patient around.  Another patient reported her talking 
about sex around him.  After the veteran attempted to get in 
bed with another female patient, her bed was moved and she 
began talking of cutting herself with a knife.  She was 
placed in restraints for her own protection.

The next morning, the veteran remained in restraints except 
to go to the bathroom, and continued to moan aloud, gurgle 
and demonstrate bizarre behavior.  She was medicated with 
Thorazine and in the afternoon she was described as in much 
better control and interacting appropriately.  The assessment 
was of decreasing psychosis.  

Approximately one week after her admission, the veteran's 
mental condition was evaluated.  She stated that she was 
doing quite well and was receptive to returning home with her 
parents in the morning.  On observation, the examining doctor 
noted that she had been reported to be quite seductive and 
hysterical on the ward and that several incidents were 
reported to have occurred with male patients.  The doctor 
spoke with her concerning these inappropriate subtle or overt 
presentations, to which she was described as responding by 
reacting quite naively.  Nevertheless, the doctor noted that 
he felt she was aware of some of her actions, and that she 
was quite child-like and had a hysterical character, 
identified as dramatic and seductive, as well as some 
dependent characteristics.  The assessment was of a passive 
dependent personality with hysterical characteristics.  She 
was discharged the following day, February 9, 1979.  The 
report of her hospitalization concluded that "[a]t the time 
of discharge, we felt that [the veteran] had fully 
compensated to her normal state of health and was 
subsequently discharged."

Records dated from the years immediately following this 1979 
hospitalization include those from a March 1980 to April 1980 
VA hospitalization, and from a March to April 1981 VA 
hospitalization.  Records from these hospitalization fail to 
include any comments regarding the 1979 rape, nor do they 
attribute any findings to that incident.  The 1980 
hospitalization occurred when the veteran presented to the 
hospital complaining that she could not eat, and that her 
nerves were "like hell."  She also expressed verbal 
hostility toward her mother.  The admitting diagnosis was 
rule out schizophrenia.  Other information obtained from the 
veteran revealed that a November 1979 marriage ended in an 
annulment in January 1980, but that she was on good terms 
with this former husband.  She indicated that she had lived 
with her parents since January 1980, but that her 
relationship with her mother was poor.  She blamed her mother 
for her present condition, which she indicated to be lack of 
self-worth and utter confusion.  [Evidently, the veteran had 
pulled some of her mother's hair out on the morning of the 
admission, and when describing this, the veteran's raised her 
voice to the point of shouting and pounded her fist on the 
table.]  The veteran's behavior was described as resembling a 
temper tantrum, and it was considered that she was denying 
responsibility for her actions by placing blame on others.  

During this hospitalization, the veteran was apparently 
visited by her former husband, from whom she got an 
annulment, and she was described as in better contact during 
this admission than previously.  She was considered 
cooperative, although she still exhibited some passive-
aggressive impulses and what was described as childish and 
inappropriate behavior.  While hospitalized, the veteran's 
appetite improved, and she made some progress in her job and 
apartment search.  She was discharged to live in a "half way 
house."  

The veteran's last hospital admission of record occurred from 
March to April 1981.  She was brought into the hospital with 
complaints that she was "depressed & acting crazy."  She 
was described as having "a bit of speech pressure and 
movement," as well as "some word salad."  The admitting 
diagnosis was acute schizophrenia.  A subsequent 
psychological assessment revealed that the veteran was 
considered to have a passive dependent personality and 
hysterical features.  A history that was taken revealed that 
prior to that January, the veteran had apparently been 
employed in secretarial work, but had been living in "half-
way houses" up until three weeks prior to her admission when 
she lived with people whom she identified, or considered, as 
step parents.  They brought her to the hospital because she 
had become increasingly nervous with frequent episodes of 
acute agitation.  During the course of this admission, the 
veteran eventually came to be described as being "fairly 
appropriate" and "socializing well."  After slightly more 
than one week in the hospital, the veteran believed she had 
reached maximum hospital benefits and sought a discharge.  
This was granted, with the final primary diagnosis entered as 
hysteria.  The secondary diagnosis was schizophrenia in 
remission.  

Following this hospitalization, the record is essentially 
devoid of relevant treatment records.  Although in 1997, the 
veteran apparently presented herself to VA psychiatric 
medical personnel, once it became clear that she was not 
interested in treatment, but was more concerned with 
resolving a claim for benefits, no follow-up was undertaken, 
and she was referred to the VA regional office.  

As the foregoing account makes clear, there is little in the 
way of medical evidence directly addressing the specific 
question of whether the veteran sustained additional 
disability as a consequence of her 1979 rape.  Those 
treatment records associated with the file from the period 
after the veteran's 1979 hospitalization, fail to include any 
in which those treating her set out their opinion that the 
veteran's condition had been made worse as a consequence of 
her rape or that she sustained additional disability because 
of it.  Indeed, the record is essentially silent with respect 
to the rape and its impact until the 1990's.  

In October 1992, in the context of what appears to be a claim 
for benefits from the Social Security Administration, the 
veteran underwent an evaluation by a psychologist.  The 
report that was generated by this evaluation includes a 
description of the veteran's work history, her childhood, and 
various aspects of her medical history.  In this document, 
the veteran is reported to have described herself as growing 
up in an emotional desert, a loner and isolated from other 
students.  This was apparently considered to be a consequence 
of various things, including a father who "related to no 
one," a mother with whom she had a personality clash, and a 
cleft palate with a severe speech impediment that was not 
corrected until adulthood.  The veteran also related having 
started drinking alcohol in service, becoming more dependent 
on it as time went by.  Further, the evaluator went on to 
recount that the veteran was hospitalized in the 1970's, and 
that he understood that the veteran, while a patient in 1979, 
was raped by another patient.  This, he wrote, resulted in 
"even more fear of men and increased social isolation."  
The veteran apparently then went on to relate that when she 
worked in the 1980's she shut out men totally and lived in 
total isolation. 

At the time of the evaluation, the veteran was considered to 
be intolerant of public places, as well as suspicious and 
distrustful, particularly of men.  She was thought to 
"exhibit a mild post traumatic stress disorder much of her 
life having been markedly stressful."  Further, the veteran 
was considered to have had no contact with men since a second 
failed marriage in 1979, which was annulled because she could 
not tolerate a sexual relationship.  Evidently, the veteran 
only felt safe at Alcoholics Anonymous meetings.  Following 
psychological testing, the examiner made the following 
comments:

This young woman has had a lifetime of pain and 
emotional distress. She had an unhappy childhood, 
aggravated by her cleft palate and inexperiences in 
forming any close emotional relationships. She was 
then exploited by her first husband, running away 
and joining the Army and being introduced to 
alcohol. This gave her emotional relief that she 
had not experienced before and she became almost 
immediately dependent on the alcohol. As long as 
she was drinking, she did not experience as much 
emotional pain but gradually lost her capacity to 
adequately function. She was then repeatedly 
hospitalized and on one of these occasions raped. 
This further aggravated her situation and created 
the image of a dangerous world in which she lived.   
She functioned marginally for a few more years, 
then beginning drinking once more, finally becoming 
sober and holding on to her sobriety only by 
creating a very safe and supportive cocoon.  As 
long as she does nothing more than go to AA and 
remain in the protection of her home, she does 
adequately.  Even the thought of going out in 
public creates an image of alcohol being needed to 
tranquilize her fear.  Underlying all of this is a 
multitude of emotional problems that involve a 
border line psychotic condition with marked 
schizotypal tendencies, anxious depression, 
paranoid ideation and social isolation. . . .

Other evidence from the 1990's includes a portion from the 
decision to award the veteran benefits from the Social 
Security Administration.  This shows that another evaluation 
of the veteran was conducted by a psychiatrist in October 
1992, which resulted in diagnoses of major depressive 
disorder, recurrent; dysthymia; alcohol dependence in 
remission; anxiety disorder; personality disorder, mixed with 
borderline and avoidant features and status post cleft lip 
and palate repair.  This physician stated the veteran had 
severe self esteem problems stemming from a congenital birth 
defect which caused significant impairment in social 
maturation and a general failure at social and sexual 
relationships all of her life.

In September 1993, the veteran was afforded a psychiatric 
examination for VA purposes.  The report from this 
examination revealed that she described her first experience 
with alcohol in the service and indicated that it had an 
extraordinary effect on her.  Currently, she stated, "I have 
a lot of anxiety, fears, nightmares, severe nervousness, 
hate. I haven't been drinking for six months. I don't like to 
be in public places, but I'm comfortable in AA . . ."  She 
reported her last marriage was in January 1993, but that she 
separated from this husband less than a month later.  On 
examination, she was oriented to time, place, and person, and 
in good touch with reality.  Her speech was completely 
coherent, memory good, and her intelligence was considered as 
probably above average.  She was preoccupied with her long 
history of alcoholism and psychological problems, and her 
emotional reaction during the interview was described as 
mildly anxious, "probably because she wanted to make sure 
that I had her complete history."  The examiner summarized 
her condition:

[Her] most obvious diagnosis is alcohol dependence. 
Although she has not had a drink for several 
months, she has abused [alcohol] for some 20 years.  
In addition, she meets the criteria for Social 
Phobia, in that she experiences considerable 
anxiety when confronted with social situations. . . 
. Finally, I believe that [the veteran's] way of 
relating to people is chronically maladaptive and 
meets the criteria for Personality Disorder.

The diagnoses were alcohol dependence (in remission); social 
phobia; and personality disorder, NOS, with schizoid, 
avoidant, and borderline features.

In August 1999 the Board sought an independent medical 
opinion from a specialist in psychiatry.  The specialist was 
asked to review the complete records contained in the claims 
files and answer the following question: "Did the veteran 
incur additional psychiatric disability during her 
hospitalization by VA in February 1979?" The specialist was 
asked to compare the veteran's mental condition immediately 
prior to her hospitalization with her subsequent, post 
hospitalization, mental condition.  If additional disability 
was found, the specialist was asked to comment on whether 
this was a continuation or the natural progression of the 
veteran's psychiatric disorder.

In October 1999, a response to the Board's request was 
received from a physician at the Department of Psychiatry and 
Behavioral Neurosciences at the Loyola University Medical 
Center in Chicago.  This physician wrote that she reviewed 
the medical records of the appellant and identified the issue 
as "whether an alleged rape occurring during the appellant's 
treatment at a [VA facility] worsened her psychiatric 
illness."  Her response included the observation that the 
veteran's symptoms prior to the February 1979 hospitalization 
were "protean and included substance abuse, depression, 
psychosis, confusion, social withdrawal and inappropriate 
behavior (some of it sexual)."  Following service, it was 
observed that in subsequent psychiatric admissions, the 
veteran did not demonstrate such extreme severity of symptoms 
as she had in admissions in 1978 and in February 1979, and 
that the frequency of the veteran's admissions decreased over 
time as well.  This physician went on in her assessment as 
follows:  

It is difficult to elaborate on the medical 
principles involved given the records of medical 
care provided to me.  A rape occurring on a 
psychiatric inpatient unit is an obvious horror.  
Female patients such as the appellant, who are 
sexually inappropriate as a symptom of their 
illness are at particular risk.  The possibility of 
proving or disproving that the rape occurred is 
extremely unlikely.  [Though] the gynecological 
exam performed after the alleged assault indicated 
the appellant had had recent intercourse and a 
sexually transmitted disease, it does not address 
whether the intercourse was consensual. 
Intuitively, one would assume the appellant's 
clinical condition would worsen after such a 
traumatic event, as did hers.  However, her 
confused and disorganized behavior cleared by the 
time of her discharge 8 days later.  The most 
common longterm sequelae of a traumatic event would 
be the development of a post-traumatic stress 
disorder superimposed on her previous psychiatric 
condition.  This additional diagnosis would worsen 
her clinical course and prognosis.  I find nothing 
in the records to indicate this occurred.  It is 
clear rather that the number of admissions and 
severity of her symptoms diminished in subsequent 
years.

In light of same, given the available 
documentation, the patient's psychiatric illness 
did not appear to worsen as a result of the alleged 
rape occurring during the [February 1979] 
admission.

Certainly all the medical evidence addressing the question of 
whether the veteran incurred additional disability as a 
result of a 1979 rape has probative value as it has been 
provided by competent medical professionals.  Likewise, those 
medical personnel whose comments address this question 
expressed some familiarity with the veteran's circumstances 
and have evidently offered their best assessment of it.  In 
this regard, the record obviously containing the most 
favorable evidence from the point of view of the veteran's 
claim is the psychologist's October 1992 report.  In 
particular, this document includes various comments that the 
veteran's rape resulted in an increased fear of men and her 
social isolation, and that the rape further aggravated her 
situation.  

In assessing the relative weight to be accorded this report, 
however, two significant factors must borne in mind.  First, 
it must be recalled that this report was not written with the 
specific intention of describing whether or not the veteran 
incurred additional disability as a result of the 1979 rape.  
Rather, the purpose of the evaluation appears simply to have 
been to describe the veteran's present psychological 
impairment for purposes of a Social Security Administration 
benefits determination.  Thus, while the report includes 
various comments that when read in isolation are favorable to 
the veteran's claim for VA benefits, there remains a question 
as to whether this evaluator would have written his report in 
the same way had he been specifically addressing the question 
at issue in this appeal.  

The second factor that must be considered in weighing the 
probative value of this report for purposes of the veteran's 
appeal is the absence of a factual predicate in the record 
that actually supports those comments that may be construed 
as favorable to the veteran's claim.  While as previously 
mentioned, comments are included in this evaluation report 
that the veteran's rape "resulted in even more fear of men 
and even increased social isolation"; that it "further 
aggravated her situation and created the image of a dangerous 
world in which she lived"; and that the veteran "has 
feelings of suspiciousness and distrust, particularly of 
men" as a result of the rape, these assertions are not 
supported by contemporaneous clinical records or other 
history set out in the record.  As already stated, the 
medical treatment records dated since 1979 are completely 
silent with respect to the rape and include no suggestion 
that any of the veteran's symptoms or complaints were related 
to that incident.  Indeed, a history taken during a 1991 
counseling session reflects that inquiry was specifically 
made as to whether the veteran endured sexual or physical 
abuse and none was mentioned.  In addition, the contents of 
the 1992 psychiatrist's report for the Social Security 
Administration determination reflects that the veteran's 
problems stem from a congenital birth defect which was 
considered to have caused her impairment in social maturation 
and her general failure at social and sexual relationship all 
her life.  The February 1979 rape does not appear to have 
been implicated at all in these conclusions.  

Further, while the individual conducting this evaluation 
inserted the remark that he thought the veteran exhibited a 
mild PTSD, it was not made clear that this was considered a 
consequence of the rape, since this comment was further 
explained by the observation that the veteran's entire life 
had been stressful.  Moreover, because PTSD was not included 
among the various conditions this evaluator considered to be 
consistent with the many psychological tests he administered, 
it is questionable as to whether he actually intended his 
comments regarding the signs of a mild PTSD to reflect his 
formal diagnosis of that condition.  

In contrast to this October 1992 evaluation, the 1999 opinion 
provided by a specialist in psychiatry had as its purpose the 
investigation of the question at issue in this appeal, 
whether the veteran's 1979 rape resulted in additional 
disability.  After considering the veteran's entire claims 
file, it was the specific conclusion of this specialist that 
the records did not reflect that the veteran's psychiatric 
illness worsened as a result of the alleged 1979 rape.  This 
conclusion was supported by the observation that the evidence 
showed that both the severity of the veteran's symptoms and 
the number of her admissions diminished in the years after 
1979.  This observation is supported by the medical evidence 
the Board summarized earlier in this decision and is 
consistent with these records showing there have been no 
periods of inpatient treatment since 1981.  Although the 
veteran may have experienced a temporary exacerbation of her 
conditions shortly after her rape, as this expert concedes, 
the record confirms that such exacerbation resolved by the 
time of her discharge in 1979, and the absence of treatment 
or hospitalization after 1981 further supports this expert's 
ultimate conclusion.  

After considering all the evidence, the Board believes that, 
with respect to the question of whether the veteran developed 
additional disability as a result of a 1979 rape, greater 
evidentiary weight must be given to the actual treatment 
records dated after 1979, which fail to include any comments 
of attribution of impairment to the rape, and to the 1999 
psychiatrist opinion addressing the specific question at 
issue that concluded the veteran did not incur additional 
disability as a result of her 1979 rape.  This being so, the 
preponderance of the evidence is against finding that the 
veteran has presented a basis upon which to establish her 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and 
her appeal is denied.  

In reaching this decision the Board notes the various 
arguments presented on behalf of the veteran by her 
representative.  Although he seems to have concluded that the 
record shows that the veteran was diagnosed to have PTSD due 
to the rape, as the Board explained above, this does not 
appear as a formal diagnosis, and in any event, it appears to 
have been considered a result of the veteran's stressful life 
in general, rather than to a rape.  

Further, the veteran's representative also seems to believe 
he should have received prior notice of the wording of the 
question that the Board sought answered in the medical 
opinion it obtained in this case.  Clearly, however, 
obtaining such an opinion is a matter solely within the 
Board's discretion, and we know of no obligation to consult 
with any veteran's representative prior to obtaining such an 
opinion.  In any case, after the opinion was received, the 
veteran's representative was given a copy of the opinion and 
an opportunity to provide additional evidence or argument 
addressing it.  

The veteran's representative also appears to argue that the 
criteria for an award of benefits provided by 38 U.S.C.A. 
§ 1151 are met in this case since it is shown that the 
diagnoses of the veteran after the rape, differed from her 
diagnoses prior to the rape.  The logic of this argument is 
obviously flawed.  Clearly, the fact that "B" followed 
"A", in no way establishes that "A" caused "B."  
Similarly, in this case, the fact that the diagnosis 
considered to account for the veteran's symptoms has changed 
over the years and may have changed after the 1979 rape in no 
way addresses whether the rape accounts for those changes.  

Another argument advanced by the veteran's representative is 
that he considers the conclusion reached by the expert in her 
1999 opinion to have been expressed in such tentative 
language as to render the opinion meaningless.  He 
specifically cites the language to the effect that the 
veteran's condition "did not appear to worsen."  This 
conclusion, however, is certainly clear enough to the 
undersigned.  This physician is understood to mean that her 
review of the records gives the appearance that the veteran's 
symptoms did not get worse.  Such language is clearly 
appropriate, since that is what records do, they give the 
appearance of, or reflect the condition to which they relate.  
This representative also seems to argue that this expert 
actually concludes the veteran's condition worsened as a 
result of a rape.  As explained above, this expert allowed 
for only a temporary exacerbation of the veteran's condition 
immediately after the rape.  Her opinion cannot be reasonably 
read as concluding the veteran sustained additional 
disability as a result of the rape.  

As previously stated, under the circumstances described 
above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for disability 
claimed to have resulted from a VA hospitalization in 
February 1979, and her appeal is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have resulted from a VA hospitalization 
in February 1979 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

